Holmes, J.,
dissenting. The majority opinion is completely unfounded, unwarranted, and without any basis in the law of Ohio. Although, in my view, Blankenship6 was an aberration, and served only to thoroughly confuse and confound Ohio’s legal community, this majority opinion goes even further in effecting a compound fracture of workers’ compensation law. The majority opinion is an extremely result-oriented approach in total disregard of all legal precedent. Therefore, I most strongly dissent.
When viewed in light of the history and scope of the Ohio workers’ *104compensation system, it is clear that recovery of common-law damages may only be had where there is demonstrated a purpose, design, or intent to injure on the part of the employer. In this type of situation, it is also clear that the General Assembly has given the intentionally injured worker a choice to pursue a claim for workers’ compensation benefits or a common-law action, but not both.
The historical basis of a common-law remedy for compensatory industrial injuries was at that time a valid attempt to attribute fault among the parties. The employee had to demonstrate that his injury was the result of his employer’s failure to observe a legal duty. In turn, the employer’s defenses were typically based on either: the fault of the injured employee or that of a co-worker, or the injured employee’s appreciation of the inherent risk of the workplace.
Under this system, however, a substantial proportion of industrial accidents remained uncompensated as the burden ultimately fell upon the injured worker. In Ohio, it was estimated that ninety-four percent of the injuries went uncompensated. Report of Ohio Employers’ Liability Commission (1911), Part 1, xxxv through xliv.
In response to these conditions, the General Assembly enacted the Ohio Workers’ Compensation Law in 1913. (103 Ohio Laws 72.) Subsequently, in 1924, the General Assembly placed a limitation upon the remedies available to an injured worker. Section 35, Article II of the Ohio Constitution was amended to read, as it does today:
“* * * Such compensation shall be in lieu of all other rights to compensation, or damages, for such death, injuries, or occupational disease, and any employer who pays the premium or compensation provided by law * * * shall not be liable to respond in damages at common law or by statute for such death, injuries or occupational disease.”
In an early version of the workers’ compensation provisions, the General Code provided for an employee’s election of remedies between compensation benefits and a common-law action against his employer when the injury resulted from a willful act committed by such employer. The term “willful act” was defined as that “done knowingly and purposely with the direct object of injuring another.” G.C. 1465-76. In 1931, however, the General Assembly repealed the proviso which permitted an employee’s election of the alternative common-law remedy for an intentional tort. 114 Ohio Laws 26. The employer’s immunity which stemmed from this legislation is now contained within the current version of R.C. 4123.74:
“Employers who comply with section 4123.35 of the Revised Code shall not be liable to respond in damages at common law or by statute for any injury, or occupational disease, or bodily condition, received or contracted by any employee in the course of or arising out of his employment, * Hi * >1
While Section 35, Article II of the Ohio Constitution and R.C. 4123.74 *105are unequivocally clear on their face, the majority opinion conveniently casts them aside without regard, and states that an additional common-law award to an already, existing award of workers’ compensation merely represents “a supplemental remedy.” (Emphasis sic.) I am appalled that such a statement was made by a majority of this court in direct contrast to the constitutional and statutory mandates. If stacking damages from two separate litigations for a single injury does not constitute a double recovery, then our judiciary has misinterpreted the law for centuries. In addition, the majority compounds its mistake by not allowing an employer who has been held liable for an intentional tort to set off the amount of workers’ compensation benefits received by the employee.
In Blankenship, supra, a majority of this court interpreted the relevant provisions within the workers’ compensation law and held that an employee is not precluded by these axioms from enforcing his common-law remedies against his employer for an intentional tort. The rationale for this decision was stated as: “[SJince an employer’s intentional conduct does not arise out of employment, R.C. 4123.74 does not bestow upon employers immunity from civil liability for their intentional torts and an employee may resort to a civil suit for damages.” Id. at 613. The court did not, however, state that an injured employee could pursue his common-law remedies while, at the same time, receiving workers’ compensation benefits.
The Blankenship decision has understandably been subject to much criticism by legal commentators. In his extensive analysis of workers’ compensation, Professor Larson states:
“The Ohio Supreme Court * * * [in Blankenship] adopts the distinctly out-of-line view that employees and their spouses can sue their employer in tort for the intentional use of chemicals it knew were harmful, and for failure to warn and to report the dangerous conditions to federal and state agencies as required.” (Emphasis added.) 2A Larson, Law of Workmen’s Compensation (1983) 13-8 to 13-9, Section 68.13, fn. 10.1.
The majority opinion also extensively cites the work of Deans Prosser and Keeton with respect to the definition of “intentional,” but it fails to mention their view on the exclusivity of the remedies available to an injured employee under workers’ compensation statutes. These commentators state:
“The vast majority of courts have held that conduct that falls short of an intent to injure will not permit an employee to overcome the exclusivity provision. * * * [Citations in footnote omitted.] However, some courts have recently departed from this narrow interpretation. * * * [Footnote citing Blankenship and one other case.] So gross negligence, fraudulent nondisclosure of serious risks, and the like, may be regarded as such intentional misconduct as to justify a recovery against the employer on a tort theory. This would appear to be a very doubtful interpretation of most statutes.” (Emphasis added.) Prosser & Keeton, Law of Torts (5 Ed. 1984) *106576-577, Section 80. See, also, Birnbaum & Wrubel, Workers’ Compensation and the Employer’s Immunity Shield: Recent Exceptions to Exclusivity (1982), 5 J. Prod. Liab. 119.
While virtually every jurisdiction7 has scorned the premise of Blankenship, today’s majority uses it as a springboard to leap into a deeper sea of absurdity.
Finally, I turn to the court’s new and ill-advised definition of in intentional tort. In Payne v. Vance (1921), 103 Ohio St. 59, this court distinguished negligence from an intentional or willful tort by concluding that the latter required an additional element of intent or purpose on the part of the actor. Id. at paragraph one of the syllabus. It is that element of intent or purpose, when coupled with an otherwise negligent act, which constitutes an intentional tort.
Furthermore, we have already held that two requirements are necessary to establish an intentional tort in order for an employee to pursue a common-law action against his employer. First, an injured worker must prove that the employer’s act was done knowingly and purposely. Second, it must be established that the act was committed with the object of injuring another. Gildersleeve v. Newton Steel Co. (1924), 109 Ohio St. 341. The majority has, once again, conveniently failed to mention this authority.
By its expansive definition of intentional, this court has succeeded in creating a gray area between an intentional act and a mere negligent ant. What once served our profession with pristine clarity is now befuddled *107with haze. This is never more evident than in the case sub judice when the majority attempted to apply its new definition to the facts presented.
Specifically, in case No. 84-139, the Jones complaint alleged “negligence” and that the defendants “knew, or should have known,” the perilous situation to its employees. While the trial court correctly determined that this language obviously connotes a negligence pleading, this court, in its bold rush to find a cause of action, states that such language actually describes an intentional tort. This is a prime example of torturing the law in order to arrive at a predetermined destination prohibited by constitution and statute alike.
In my view, the law of workers’ compensation was, until now, a type of needed social insurance and also a form of strict liability. The employee was duly compensated for his injuries and the employer was charged with such injuries arising out of his business without regard to his negligence or that of the employee. In addition, the employer was liable for injuries caused by unavoidable accidents as well as those caused by the worker or a co-worker. This court, with its decision today, has drastically changed the very nature of the system.
In properly applying the appropriate constitutional and statutory provisions, this court should attempt to justly compensate injured workers while, at the same time, protecting businesses against double recoveries, the costs of which will ultimately be passed on to all consumers. This was the initial purpose of the workers’ compensation legislation, and should still be the law today.
Therefore, I would affirm the judgments of each of the appellate courts.

 Blankenship v. Cincinnati Milacron Chemicals (1982), 69 Ohio St. 2d 608 [23 O.O.3d 504],


 See Eason v. Frontier Air Lines, Inc. (C.A.10, 1981), 636 F. 2d 293; Keating v. Shell Chemical Co. (C.A.5, 1980), 610 F. 2d 328; Houston v. Bechtel Assoc. Professional Corp. (D.D.C. 1981), 522 F. Supp 1094; Reese v. Liberty Mut. Ins. Co. (N.D. Miss. 1979), 473 F. Supp. 456; Provo v. Bunker Hill Co. (D. Idaho 1975), 393 F. Supp. 778; Johnson v. Kerr-McGee Oil Indus., Inc. (App. 1981), 129 Ariz. 393, 631 P. 2d 548; Griffin v. George's, Inc. (1979), 267 Ark. 91, 589 S.W. 2d 24; Law v. Dartt (1952), 109 Cal. App. 2d 508, 240 P. 2d 1013; Sullivan v. Liberty Mut. Ins. Co. (Fla. App. 1979), 367 So. 2d 658; Southern Wire & Iron, Inc. v. Fowler (1962), 217 Ga. 727, 124 S.E. 2d 738; Collier v. Wagner Castings Co. (1980), 81 Ill. 2d 229, 408 N.E. 2d 198; Cunningham v. Aluminum Co. of Amer., Inc. (Ind. App. 1981), 417 N.E. 2d 1186; Duncan v. Perry Packing Co. (1946), 162 Kan. 79, 174 P. 2d 78; Bazley v. Tortorich (La. 1981), 397 So. 2d 475; Knoche v. Cox (1978), 282 Md. 447, 385 A. 2d 1179; Sewell v. Bathey Mfg. Co. (1981), 103 Mich. App. 732, 303 N.W. 2d 876; Leicht v. Venture Stores, Inc. (Mo. App. 1978), 562 S.W. 2d 401; Great Western Sugar Co. v. District Court (Mont. 1980), 610 P. 2d 717; Kennecott Copper Corp. v. Reyes (1959), 75 Nev. 212, 337 P. 2d 624; Wilkinson v. Achber (1957), 101 N.H. 7, 131 A. 2d 51; Bryan v. Jeffers (1968), 103 N.J. Super 522, 248 A. 2d 129; Sanford v. Presto Mfg. Co. (App. 1979), 92 N.M. 746, 594 P. 2d 1202; Santiago v. Brill Monfort Co. (1961), 10 N.Y. 2d 718, 176 N.E. 2d 835; Schlenk v. Aerial Contractors, Inc. (N.D. 1978), 268 N.W. 2d 466; Roberts v. Barclay (Okla. 1962), 369 P. 2d 808; Duk Hwan Chung v. Fred Meyer, Inc. (1976), 276 Ore. 809, 556 P. 2d 683; Evans v. Allentown Portland Cement Co. (1969), 433 Pa. 595, 252 A. 2d 646; Cooper v. Queen (Tenn. App. 1979), 586 S.W. 2d 830; Castleberry v. Goolsby Bldg. Corp. (Tex. 1981), 617 S.W. 2d 665; Kittell v. Vermont Weatherboard, Inc. (1980), 138 Vt. 439, 417 A. 2d 926; Foster v. Allsop Automatic, Inc. (1976), 86 Wash. 2d 579, 547 P. 2d 856; Laffin v. Chemical Supply Co. (1977), 77 Wis. 2d 353, 253 N.W. 2d 51.